DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 11, and 20 that, under its broadest reasonable interpretation, is an abstract idea directed to case selection for an agent.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 11-19 recites a series of steps) and system (claim(s) 1-10 and 20 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: an agent portal, configured to:
receive a request related to a customer issue;
in response to receiving the request, display a subset of one or more sub-case type selections for selection by an agent; and
receive an indication of a selected sub-case type selection of the one or more sub-case type selections to initiate one or more processes to resolve the request, wherein the selected sub-case type selection triggers an automatic selection of related one or more sub-case type selections.
Claim 11: determining one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof, in a case base table to resolve one or more requests;
determining horizontal relationships, vertical relationships, or a combination thereof, between the one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof;
determining one or more field mappings between the one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof, based at least in part on the horizontal relationships, the vertical relationships, or a combination thereof; and
in response to receiving a request for a resolution from an agent portal to resolve a customer request, generating a subset of the one or more sub-case type selections based at least in part on the horizontal relationships, vertical relationships, customer history associated with the one or more requests, customer account information, agent authorization to select the one or more sub-case type selections, or any combination thereof.
Claim 20: determining one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof, to resolve a request;
determining agent authorization for accessing or selecting the one or more sub-case type selections; and
generating a subset of sub-case type selections based at least in part on the agent authorization.
Dependent claims 2-10 and 12-19 recite the same or similar abstract idea(s) as independent claim(s) 1, 11, and 20 with merely a further narrowing of the abstract idea(s):
wherein the agent selects the sub-case type selection in a single step (claim(s) 2),
wherein the system displays the one or more sub-case type selections to the agent in an agent portal based at least in part on access rights associated with agent credentials (claim(s) 3),
wherein information entered for the selected sub-case type selection is automatically mapped to the related one or more sub-case type selections (claim(s) 4),
wherein the automatic mapping is based at least in part on a common case type selection associated with the selected sub-case type selection and the related one or more sub-case type selections (claim(s) 5, 12),
wherein the selected sub-case type selection and the related one or more sub-case type selections are horizontally linked in a case base table defining relationships between case type selections, sub-case type selections, or a combination thereof (claim(s) 6),
dynamically updates conditions for presenting the subset of the one or more sub-case type selections based at least in part on a skill level for the agent (claim(s) 7),
wherein dynamically updating the conditions enables the agent to select sub-case type selections corresponding to the skill level (claim(s) 8),
wherein the system dynamically updates the conditions using machine learning (claim(s) 9),
wherein the selected sub-case type selection and the related one or more sub-case type selections are related based on a common case type selection (claim(s) 13),
wherein a first organization group implements processes for the selected sub-case type selection and a second organization group different than the first organization group implements processes for the related one or more sub-case type selections (claim(s) 14),
wherein the horizontal relationships, the vertical relationships, or a combination thereof, are dynamically updated based on changes to processes corresponding to the one or more sub-case type selections (claim(s) 15),
wherein in response to the dynamic updates to the horizontal relationships, the vertical relationships, or a combination thereof, the one or more field mappings are correspondingly updated (claim(s) 16),
wherein one or more field values for the one or more case type selections are dynamically updated (claim(s) 17),
wherein in response to the dynamic updates to the one or more field values, the one or more field mappings are correspondingly updated (claim(s) 18),
wherein the one or more field values comprise a priority level, an agent assignment, an organization group assignment, a category assignment, or any combination thereof (claim(s) 19).

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to business relations as they are associated with employees being able to perform tasks based on user rights and how the system is implemented based on those user rights (claim(s) 1-20).

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea system hosted by a platform (claim(s) 1), a non-transitory computer-readable storage medium (claim(s) 20).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwivedi et al. (US 2020/0192686 A1).

Regarding claim 1, Dwivedi teaches a system, comprising one or more client instances hosted by a platform, the one or more client instances comprising:
an agent portal, configured to:
receive a request related to a customer issue;
in response to receiving the request, display a subset of one or more sub-case type selections for selection by an agent; and
receive an indication of a selected sub-case type selection of the one or more sub-case type selections to initiate one or more processes to resolve the request, wherein the selected sub-case type selection triggers an automatic selection of related one or more sub-case type selections [for the limitations above, see at least an and 1st receive steps: Fig. 10 and [0019, 0068] “a listing of cases as may be presented to a case agent” such as case data including customer account 620; case data including priority, state, and category;
in response and 2nd receive step: Fig. 10 and [0019, 0068] selection of a case; Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 2, Dwivedi teaches the system of claim 1, wherein the agent selects the sub-case type selection in a single step [see at least Fig. 12 and [0070] drop down menu (single step) selection of sub-case “Turning to FIG. 12, via the case detail screen 650 of the present example, a case agent 382 may, as discussed in greater detail above, create an incident (option 660), create a change (option 662), create a problem (option 664), or create a request (option 666).”].

Regarding claim 3, Dwivedi teaches the system of claim 1, wherein the system displays the one or more sub-case type selections to the agent in an agent portal based at least in part on access rights associated with agent credentials [see at least [0046-0047] determine user rights “the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action” and “Assignment of the request or request items and feedback to and from request team members (such as requests for additional information or clarifications) may be added to the case 322 as shown to allow the agent 382 and/or customer 320 provide any additional guidance or information needed to fulfill the request 400.”;].

Regarding claim 4, Dwivedi teaches the system of claim 1, wherein information entered for the selected sub-case type selection is automatically mapped to the related one or more sub-case type selections [see at least Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (related incidents or child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 5, Dwivedi teaches the system of claim 4, wherein the automatic mapping is based at least in part on a common case type selection associated with the selected sub-case type selection and the related one or more sub-case type selections [see at least Fig. 10 and [0019, 0068] selection of a case; Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 6, Dwivedi teaches the system of claim 1, wherein the selected sub-case type selection and the related one or more sub-case type selections are horizontally linked in a case base table defining relationships between case type selections, sub-case type selections, or a combination thereof [see at least Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (related incidents or child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 10, Dwivedi teaches the system of claim 1, wherein the system automatically selects the related one or more sub-case type selections without notifying the agent [see at least Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (related incidents or child of incident) is presented (without a notification) to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 11, Dwivedi teaches a method, comprising:
determining one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof, in a case base table to resolve one or more requests;
determining horizontal relationships, vertical relationships, or a combination thereof, between the one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof;
determining one or more field mappings between the one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof, based at least in part on the horizontal relationships, the vertical relationships, or a combination thereof; and
in response to receiving a request for a resolution from an agent portal to resolve a customer request, generating a subset of the one or more sub-case type selections based at least in part on the horizontal relationships, vertical relationships, customer history associated with the one or more requests, customer account information, agent authorization to select the one or more sub-case type selections, or any combination thereof [for the limitations above, see at least 1st determine step: Fig. 10 and [0051] search database (base table) of known problems (case data) thus determine database (base table) case data; [0042-0043] case data including (the selected) category used in creating a case “the customer 320 initially submits (step 390) a request 400, such as via a service portal accessed on a client instance. As noted above, the request 400 may be submitted by selecting a service option from a menu of such options or making a selection from an online catalog of items or services.”; Fig. 10 and [0019, 0068] selection of a case; Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (related incidents or child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”;
2nd determine step: [0051] determine how cases are linked such as vertical relationships “case agent 382 may perform a search 454, such as based upon a provided error code or other submitted details to attempt to identify the problem in a database of known problems. If the problem 450 is found (block 456) based on the search, the case 322 may be linked to (step 458) or otherwise reference the existing or known problem 450. … With this in mind, one case 322 may be linked to one problem 450, but one problem 450 may be linked to multiple cases 322, such as where a problem 450 affects multiple clients or client instances.”;
3rd determine & in response step: Fig. 10 and [0019, 0068] “a listing of cases as may be presented to a case agent” such as case data including customer account 620; case data including priority, state, and category; Fig. 13 and [0071] data based on determined cases data is presented to user “Thus, as shown, the incident details 682 are accessible along with case details within the case itself … In addition, actions or status updates 686 available to the case agent 382 from the incident screen (e.g., assign, save, resolve, and so forth) may also be available within the incident screen.”; [0046-0047] determine user rights for accessing cases “the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action” and “Assignment of the request or request items and feedback to and from request team members (such as requests for additional information or clarifications) may be added to the case 322 as shown to allow the agent 382 and/or customer 320 provide any additional guidance or information needed to fulfill the request 400.”;].

Regarding claim 12, Dwivedi teaches the method of claim 11, wherein the one or more field mappings automatically generate one or more field values from a selected sub-case type selection of the subset of the one or more sub-case type selections to related one or more sub-case type selections based at least in part on the horizontal relationships [see at least Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (related incidents or child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 13, Dwivedi teaches the method of claim 12, wherein the selected sub-case type selection and the related one or more sub-case type selections are related based on a common case type selection [see at least Fig. 10 and [0019, 0068] selection of a case; Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”].

Regarding claim 14, Dwivedi teaches the method of claim 12, wherein a first organization group implements processes for the selected sub-case type selection and a second organization group different than the first organization group implements processes for the related one or more sub-case type selections [see at least Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”; [0040] various groups handle various related sub-case data (related incidents or child of incident) “Once the case 322 is opened, one or more technical groups (e.g., an incident response team 330, a problem team 332, a change implementation team 334, a request handling team 336, and so forth) may perform respective actions defined by their roles to resolve the case 322.”]

Regarding claim 15, Dwivedi teaches the method of claim 11, wherein the horizontal relationships, the vertical relationships, or a combination thereof, are dynamically updated based on changes to processes corresponding to the one or more sub-case type selections [see at least Fig. 12-13 and [0071] creation of vertical and horizontal connections including an incident or child incident will be determined (“Similarly, the presence of, or connections to, child or related incidents”) and displayed to a user “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”;
[0026,0046] dynamically updated data: [0026] “Further, the customer service management interface may be updated or synchronized based on the shared matter identifier to reflect all activity by the relevant technical teams or groups. A customer service agent may then use the interface to track progress on a client issue being worked and/or to generate additional action items for a given technical team or group based on the observed progress or status.”; [0046] “In the event of a partial or complete request cancelation, the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action.”].

Regarding claim 16, Dwivedi teaches the method of claim 15, wherein in response to the dynamic updates to the horizontal relationships, the vertical relationships, or a combination thereof, the one or more field mappings are correspondingly updated [see at least Fig. 12-13 and [0071] creation of vertical and horizontal connections including an incident or child incident will be determined (“Similarly, the presence of, or connections to, child or related incidents”) and displayed to a user “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”;
[0026,0046] dynamically updated data: [0026] “Further, the customer service management interface may be updated or synchronized based on the shared matter identifier to reflect all activity by the relevant technical teams or groups. A customer service agent may then use the interface to track progress on a client issue being worked and/or to generate additional action items for a given technical team or group based on the observed progress or status.”; [0046] “In the event of a partial or complete request cancelation, the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action.”].

Regarding claim 17, Dwivedi teaches the method of claim 11, wherein one or more field values for the one or more case type selections are dynamically updated [see at least [0026] “Further, the customer service management interface may be updated or synchronized based on the shared matter identifier to reflect all activity by the relevant technical teams or groups. A customer service agent may then use the interface to track progress on a client issue being worked and/or to generate additional action items for a given technical team or group based on the observed progress or status.”; [0046] “In the event of a partial or complete request cancelation, the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action.”].

Regarding claim 18, Dwivedi teaches the method of claim 17, wherein in response to the dynamic updates to the one or more field values, the one or more field mappings are correspondingly updated [see at least Fig. 13 and [0071] “Information relevant to an incident (e.g., incident details, tasks, affected applications and/or hardware, affected services, and so forth) may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information. Prior activity 684 relevant to work done to resolve the incident may also be shown. In addition, actions or status updates 686 available to the case agent 382 from the incident screen (e.g., assign, save, resolve, and so forth) may also be available within the incident screen.”].

Regarding claim 19, Dwivedi teaches the method of claim 18, wherein the one or more field values comprise a priority level, an agent assignment, an organization group assignment, a category assignment, or any combination thereof [see at least [0026] “Further, the customer service management interface may be updated or synchronized based on the shared matter identifier to reflect all activity by the relevant technical teams or groups. A customer service agent may then use the interface to track progress on a client issue being worked and/or to generate additional action items for a given technical team or group based on the observed progress or status.”; Fig. 13 and [0071] “Information relevant to an incident (e.g., incident details, tasks, affected applications and/or hardware, affected services, and so forth) may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information. Prior activity 684 relevant to work done to resolve the incident may also be shown. In addition, actions or status updates 686 available to the case agent 382 from the incident screen (e.g., assign, save, resolve, and so forth) may also be available within the incident screen.”]

Regarding claim 20, Dwivedi teaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by one or more processors, cause operations to be performed comprising:
determining one or more category type selections, one or more case type selections, one or more sub-case type selections, or any combination thereof, to resolve a request;
determining agent authorization for accessing or selecting the one or more sub-case type selections; and
generating a subset of sub-case type selections based at least in part on the agent authorization [for the limitations above, see at least 1st determine step: Fig. 10 and [0019, 0068] selection of a case; Fig. 12-13 and [0071] selection of a sub-case (incident) and related sub-case data (related incidents or child of incident) where information relevant to an incident (related incidents or child of incident) is presented to user by computer without user requesting thus automatically “for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. … Information relevant to an incident … may be presented, along with details regarding the priority, state, and category of the incident. Similarly, the presence of, or connections to, child or related incidents is also provided so as to be accessible within the case information.”;
2nd determine step: [0046-0047] determine user rights “the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action” and “Assignment of the request or request items and feedback to and from request team members (such as requests for additional information or clarifications) may be added to the case 322 as shown to allow the agent 382 and/or customer 320 provide any additional guidance or information needed to fulfill the request 400.”;
generate step: Fig. 13 and [0071] data based on determined cases data is presented to user “an incident screen 680 is illustrated for the case in question and which may be generated in response to the case agent 382 selecting the create incident option 660 illustrated in FIG. 12. Thus,, as shown, the incident details 682 are accessible along with case details within the case itself … In addition, actions or status updates 686 available to the case agent 382 from the incident screen (e.g., assign, save, resolve, and so forth) may also be available within the incident screen.”;].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwivedi as applied to claim(s) 1 above and further in view of Eden et al. (US 2015/0356488 A1).

Regarding claim 7, Dwivedi teaches the system of claim 1, 
and Dwivedi teaches wherein the system conditions for presenting the subset of the one or more sub-case type selections based at least in part on the agent [see at least [0046-0047] determine user rights “the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action” and “Assignment of the request or request items and feedback to and from request team members (such as requests for additional information or clarifications) may be added to the case 322 as shown to allow the agent 382 and/or customer 320 provide any additional guidance or information needed to fulfill the request 400.”;].

Dwivedi teaches user rights for performing work but doesn’t/don’t explicitly teach however Eden discloses
wherein the system dynamically updates conditions for presenting the subset of the one or more case data based at least in part on a skill level for the agent [see at least [0119-120, 0128-0129] training a model, updated on a periodic and/or event driven basis, based on saved labeled data derived from feature extraction; [0050-0051] the trained model determines a spam score and/or reputation score based on various extracted features;
[0052, 0055] post-evaluation by the model actions including but not limited to “bar the worker for all time; or the action system 130 may suspend the worker for a defined time-out period … proactively route tasks to the worker for which he or she has the greatest proven proficiency, based on his or her score(s)”;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwivedi with Eden to include the limitation(s) above as disclosed by Eden.  Dwivedi teaches user rights for performing work and Eden would further define Dwivedi by providing clarification on how those user rights are determined such as by machine analysis or worker actions to determine poor work and taking subsequent actions to remove the contributor from the workforce to keep the market profitable [see at least Eden [0001-0003, 0050-0052, 0055] ].

Regarding claim 8, modified Dwivedi teaches the system of claim 7,
and Dwivedi teaches enables the agent to select sub-case type selections corresponding to the agent rights [see at least [0046-0047] determine user rights “the case 322 may be updated as shown so as to allow the case agent 382 and/or customer 320 to observe the current status of the request 400 and to take any needed corrective action” and “Assignment of the request or request items and feedback to and from request team members (such as requests for additional information or clarifications) may be added to the case 322 as shown to allow the agent 382 and/or customer 320 provide any additional guidance or information needed to fulfill the request 400.”;].

Modified Dwivedi teaches user rights for performing work but doesn’t/don’t explicitly teach however Eden discloses
wherein dynamically updating the conditions enables the agent to perform actions corresponding to the skill level [see at least [0119-120, 0128-0129] training a model, updated on a periodic and/or event driven basis, based on saved labeled data derived from feature extraction; [0050-0051] the trained model determines a spam score and/or reputation score based on various extracted features;
[0052, 0055] post-evaluation by the model actions including but not limited to “bar the worker for all time; or the action system 130 may suspend the worker for a defined time-out period … proactively route tasks to the worker for which he or she has the greatest proven proficiency, based on his or her score(s)”;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dwivedi with Eden to include the limitation(s) above as disclosed by Eden.  Modified Dwivedi (Dwivedi) teaches user rights for performing work and Eden would further define Dwivedi by providing clarification on how those user rights are determined such as by machine analysis or worker actions to determine poor work and taking subsequent actions to remove the contributor from the workforce to keep the market profitable [see at least Eden [0001-0003, 0050-0052, 0055] ].

Regarding claim 9, modified Dwivedi teaches the system of claim 7, .

Modified Dwivedi teaches user rights for performing work but doesn’t/don’t explicitly teach however Eden discloses
wherein the system dynamically updates the conditions using machine learning [see at least [0119-120, 0128-0129] training a model, updated on a periodic and/or event driven basis, based on saved labeled data derived from feature extraction; [0050-0051] the trained model determines a spam score and/or reputation score based on various extracted features;
[0052, 0055] post-evaluation by the model actions including but not limited to “bar the worker for all time; or the action system 130 may suspend the worker for a defined time-out period … proactively route tasks to the worker for which he or she has the greatest proven proficiency, based on his or her score(s)”;].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Dwivedi with Eden to include the limitation(s) above as disclosed by Eden.  Modified Dwivedi (Dwivedi) teaches user rights for performing work and Eden would further define Dwivedi by providing clarification on how those user rights are determined such as by machine analysis or worker actions to determine poor work and taking subsequent actions to remove the contributor from the workforce to keep the market profitable [see at least Eden [0001-0003, 0050-0052, 0055] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher – WO 2008083345 A2 (relevant because it teaches a similar support system to Dwivedi et al. (US 2020/0192686 A1) )
Vsoftconsulting, 5 Reasons Why Your Company Should Use ServiceNow (relevant because it teach a similar support system to Dwivedi et al. (US 2020/0192686 A1) )

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624